Citation Nr: 1626492	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had qualifying active duty service from July 1976 to September 1981.  He was discharged from his second period of active service, from September 1981 to January 1984, under dishonorable conditions.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The Veteran testified at a March 2016 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995).

The Veteran contends during a March 2016 Board hearing, that his cervical spine disability has worsened since his last VA examination.  Accordingly, the Board finds that a remand for an updated VA examination is warranted.

The also Veteran indicated, in March 2016 hearing testimony, that he continued to receive treatment through the VA Medical Center in Phoenix, Arizona and the Northwest VA Health Care Center in Surprise, Arizona.  VA treatment records, dated though March 2016 are of record.  On remand, the AOJ should obtain any updated VA treatment records and associate them with the record.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an updated VA examination to address the current severity of his service-connected cervical spine disability.  All indicated studies or testing should be conducted. 

2.  The AOJ should obtain any updated VA treatment records from the VA Medical Center in Phoenix, Arizona and the Northwest VA Health Care Center in Surprise, Arizona dated from March 2016 and should associate them with the record.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




